Title: From Thomas Jefferson to Joseph Coolidge, 15 January 1825
From: Jefferson, Thomas
To: Coolidge, Joseph


                        Dear Sir
                        
                            Monticello
                            Jan. 15. 25.
                    I owe you many thanks for the two last books you have been so kind as to send me. I have derived a great deal of information from Russel for the use of our University. I had only a borrowed copy, and had been disappointed in getting one from England: Bosworth is a treasure of Anglo-Saxon learning. there is much in him valuable, and new to me. he treads indeed in the footsteps of Dr Hickes and his followers, in endeavoring to make it a language of learned construction, giving it the genders; numbers, declensions, conjugns, and other scaffoldings of the Greek and Latin, and encumbering it with difficulties even beyond theirs. whereas, by simplifying and fixing it’s orthography, we find it is old English, only one age senior to Pierce Plowman, and that it becomes, like that, the language we speak, as readily intelligible as other old English.On your recommendation of mr Hilliard, and explanation of the means he had established of procuring books from the several book-marts of Europe, I accepted willingly his proposition to become the furnisher of books to our University. the inclosed letter contains a catalogue of the school books we shall immediately want, and of those of a higher order which will be recommended to our Students. I am so unwilling to give him false expectations of the extent of our market which might end in disappointment and loss, that I hope I am under the mark in what I recommend. it is impossible for us as yet to conjecture the number of Students which may offer: there are many circumstances of detail in the local condition of the place, known to yourself, and not communicable by letter. I have therefore taken the liberty of inclosing to you the letter for him, and requesting you to deliver it in person, as you could answer the many enquiries he may be disposed to make, and possess him of the true state of things here. possibly we may find it convenient to employ mr Hilliard to collect our library from the different countries of Europe, on a reasonable commission, we advancing the money. to preserve our exemption from duties he would be to be made merely our agent, the property of the books to be, for that purpose, vested in the University. on this my Colleagues will be to decide. the amount you know we estimate at about 23,000. D.I proposed to you to suggest to some editor of Books in Boston, the printing an 8vo edn of Wilson’s Ornithology, giving plates of 8vo size also, with mere sketching in the forms of the birds in a light way. I do not know whether the Lithographic art is practised in Boston. if it is, it would be quite equal to the object of this work, and so cheap, as I learn, as to cost little more than printing.In a letter I recieved last evening from mr Appleton, our Consul at Leghorn, a gentleman of intelligence, is the following paragraph. ‘I have been informed that there has been lately discovered at Athens, in a subterranean vault, a collection of 2000. vols or rolls of Papyrus, of Græcian authors, in a great state of perfection, with several statues of the highest order of sculpture, which it was probable was sunk by an earthquake, or was buried to save it from the barbarous hands of Mussulmen.’ I give it in his own words, and am sorry it stands on the indefinite ground of ‘I have been informed.’ if true we may recover what had been lost of Diodorus Siculus, Polybius, and Dion Cassius. I would rather however it should have been of Livy, Tacitus and Cicero.We are in the hourly expectation of the arrival of the complement of our Professors, and shall open the University within one fortnight after it shall be known that they are landed on our shores.—our family is all well, and hold you in affectionate recollections. I join them sincerely in these, and pray you to be assured of my cordial friendship and respect.
                        Th: Jefferson
                    